DETAILED ACTION
		This Office action is in response to the amendment filed on December 13, 2021.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 13-26 are allowed.
The following is an examiner’s statement of reasons for allowance:

Regarding to claim 13, the prior art of record fails to disclose or suggest “a direct current switch configured and controlled to connect said connection point to the ground potential before said AC power circuit-breakers are triggered to interrupt the alternating current at said zero-crossings in the alternating current on said primary winding of said transformers” in combination with all other claim limitations. Claims 14-19 depend directly or indirectly from claim 13, and are, therefore, also allowed at least for the same reasons set above.

Regarding to claim 20, the prior art of record fails to disclose or suggest “a direct current switch configured and controlled to connect said connection point to the ground potential before said AC power circuit-breakers are triggered to interrupt the alternating current at said zero-crossings in the alternating current on said primary winding of said transformers” in combination with all other claim limitations. 

Regarding to claim 21, the prior art of record fails to disclose or suggest “and subsequent to opening the direct current switch in response to the fault, interrupting the alternating current at one of the zero crossings of the alternating current by the first AC power circuit-breaker.” in combination with all other claim limitations. Claims 22-26 depend directly or indirectly from claim 21, and are, therefore, also allowed at least for the same reasons set above.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance”.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAFAEL O. DE LEÓN DOMENECH whose telephone number is (571)270-0517.  The examiner can normally be reached on 8:00 a.m. - 5:00 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Monica Lewis can be reached on (571)272-1838.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/RAFAEL O DE LEON DOMENECH/Primary Examiner, Art Unit 2838